Citation Nr: 1745005	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral knee quadriceps tendinopathy.

2.  Entitlement to service connection for a left knee disability other than left knee quadriceps tendinopathy to include as secondary to a right knee disability.

3.  Entitlement to service connection for a right knee disability other than right knee quadriceps tendinopathy.

4.  Entitlement to service connection for a skin disability, to include skin lesions of the back, feet, buttocks, and face to include as due to herbicide exposure.

5.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to bilateral knee disabilities other than quadriceps tendinopathy and skin disabilities, and to a higher initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current bilateral knee quadriceps tendinopathy is attributable to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral knee quadriceps tendinopathy have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for bilateral knee quadriceps tendinopathy.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A review of the Veteran's personnel records indicate that he served as a pilot and completed flight training school.  They also indicate that he received the Army Aviator Badge, Air Medal, and that he served in the Republic of Vietnam.   At his April 2017 Board hearing, the Veteran explained that he specifically was a helicopter pilot in Vietnam.  His personnel records indicate that he was medically cleared to accumulate excess flight hours.  

A review of the Veteran's service treatment records reveals an instance of right knee pain in January 1971.  Although it is unclear whether any diagnostic testing was completed, a diagnosis of Osgood Schlatter disease was made.  At the Veteran's April 2017 Board hearing, he explained that he was enrolled in flight school during the earlier part of his service; although 369 people were initially enrolled in his program, he was one of the few graduates.  He explained that he went to Beech Army Hospital for a left knee injury, although only a right knee injury is documented in his service treatment records.  He reported that he was given aspirin, which he continued to take every time he had a flare of bilateral knee pain.  However, he did not report for further medical treatment or assessment because a lot of his fellow servicemembers were being taken out of flight school for medical reasons, and he really wanted to make sure he completed training; he also felt there was a stigma for complaining about knee pain or other issues when he served in the Republic of Vietnam because they were short on helicopter pilots there.  Finally, the Veteran explained that he often flew the helicopter for up to 18 hours at a time, and the cramped quarters aggravated both of his knees.  He also reported that if he had gone to sick call a lot, it would have put a lot more work on other pilots because of the helicopter pilot shortages.  The Veteran indicated that his bilateral knee pain has been ongoing since service, and that while he has sought treatment for it from the 1970s onwards, most of his treatment records had been destroyed.  An April 2017 letter from the Veteran's chiropractor confirmed that he had been a patient from March 1973 onwards and had been treated for recurrent knee pain, but that treatment records over 10 years old were routinely disposed of.  

The Veteran's VA treatment records and private treatment records contain multiple knee diagnoses, and for one of these conditions, bilateral quadriceps tendinopathy, the Veteran's VA treating physician provided a positive etiology opinion.  In doing so, the treating physician reviewed the Veteran's detailed report of his experiences during flight school and later in the Republic of Vietnam, including knee pain reliably present with long periods of sitting, such as during his helicopter flights, and issues jumping out of his aircraft.  The physician noted that this was consistent with patellofemoral pain and quadriceps tendinopathy, and observed a concurrent arthritis diagnosis in both knees.  The physician also noted that the Veteran's report of pain since his active duty service was consistent with patellofemoral pain.  He also noted objective X-ray findings showing gross osteophytes of the superior pole of both patellae.  Moreover, the physician commented on the in-service right knee finding of Osgood Schlatter disease, noting that such a diagnosis and additional findings do not fit with the Veteran's knee pain symptoms; although he admitted that he could not comment on whether it was an adequate X-ray assessment.  

Also of record is a January 2011 letter from a private treating physician, who noted the nature of the Veteran's helicopter service and continuous symptoms also indicated that the Veteran's quadriceps tendinopathy is related to the Veteran's active duty service.  The treating physician separately noted concurrent bilateral knee conditions including arthritis and meniscus tears that are not "necessarily" related to active duty service.

The Board notes that while a June 2013 VA examination is of record, the examiner did not address the Veteran's diagnosed quadriceps tendinopathy, only his degenerative joint disease, which he appeared to be ambivalent about, stating that the Veteran's bilateral knee condition "may well be gout."  As such, this examination reported is of no probative value with regard to the Veteran's concurrent diagnosis of bilateral knee quadriceps tendinopathy.  

Applying the elements of service connection to the foregoing facts, the Board finds that all three elements of service connection have been met.  The Veteran has a current diagnosis and his description of his duties as a helicopter pilot during active duty service are competent and is corroborated by his active duty service records; therefore it is sufficient to meet the second element of service connection.  With regard to the Veteran's bilateral knee complaints during and since service, the Board notes that the Veteran is competent to report knee pain, and in the absence of conflicting or contradictory information, the Board finds no reason the find the Veteran's reports of bilateral knee pain and continuous knee treatment lacking in credibility; there is also no evidence to suggest that the Veteran's explanation for why he did not actively seek knee treatment during service is lacking in credibility.  Finally, with regard to medical nexus, the Board finds that the etiology opinions provided by the Veteran's treating physicians are probative because they are based on the Veteran's competent and credible statements as to onset and nature of his bilateral knee pain, and are supported by objective medical findings.  As such, the Board finds that an award of entitlement to service connection for bilateral knee quadriceps tendinopathy is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for bilateral knee quadriceps tendinopathy is granted.


REMAND

Service Connection for Bilateral Knee Conditions other than Quadriceps Tendinopathy

A review of the record reveals that the Veteran has been provided VA examinations with regard to both of his knees, and that negative etiology opinions were provided in June 2013.  At this time the Veteran was diagnosed with bilateral knee degenerative joint disease.  A negative etiology opinion was provided for the right knee on the basis of limited service treatment records documenting continued knee pain and no other records documenting knee pain until 34 years after active duty service.  Only a secondary service connection opinion was provided with regard to the Veteran's left knee, on the basis that there was no relationship between the Veteran's right knee condition and his left knee condition.  Prior to the 2013 VA examination, an August 2010 VA examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  

A review of the Veteran's post-service treatment records reveals several bilateral knee diagnoses, including degenerative joint disease, bilateral patellofemoral syndrome, bilateral knee calcification, chronic quadriceps tendinopathy at the patella, gout, meniscus tears, periodic inflammatory arthritis syndrome, and palindromic rheumatism.  As stated above, the Veteran has been granted entitlement to service connection for bilateral knee quadriceps tendinopathy.  However, it remains unclear what additional knee diagnoses he has, and whether any of these diagnoses are related to his service-connected bilateral knee quadriceps tendinopathy or his duties as a helicopter pilot during active duty service, as described above.  Moreover, the Board notes that the Veteran was diagnosed with bilateral patellofemoral syndrome in an August 2010 VA examination report, and then later with bilateral degenerative joint disease in a June 2013 VA examination report; however, the June 2013 VA examiner noted that the Veteran's bilateral knee condition was unclear and that it "may well be gout."  Moreover, a September 2013 letter from the Veteran's chiropractor explains that the Veteran has had radiographic evidence of knee calcification, that trauma is the reason for this calcification, and that inflammation and ligamentous tissue continue to cause pain and discomfort as a direct result of the continual degenerative process.  Accordingly, remand of the Veteran's remaining bilateral knee claims are warranted to confirm all present knee conditions and to provide etiology opinions responsive to the Veteran's claims.

Service Connection for a Skin Condition

A review of the record indicates that the Veteran has been diagnosed with a variety of skin conditions including folliculitis, actinic keratosis, and inflamed seborrheic keratosis.  The Veteran also has various private treatment records relating some of his skin conditions to his active duty service in the Republic of Vietnam, specifically, herbicide exposure; however, no rationale is provided.  These treatment records include a May 2017 VA treatment record that states folliculitis can be triggered by exposure to Agent Orange, and a February 2011 letter from a private treating physician indicates that the physician "feels that [the Veteran's] exposure to toxic agents" in the Republic of Vietnam have contributed to his skin problems; this particular physician is a family practitioner who has treated the Veteran for more than 25 years.  The Board notes that the Veteran has also alleged continuity of symptoms since active duty service, and provided documentation that his medical treatment records over 10 years old have been destroyed.  The Veteran's service records document active duty service in the Republic of Vietnam.  As such, remand of this claim is required for provision of a VA examination and etiology opinion.  

Higher Initial Rating for Bilateral Hearing Loss

The Veteran submitted an April 2017 hearing evaluation conducted for non-disability compensation purposes completed at the Seattle VA Medical Center (VAMC).  However, there is a note on the evaluation indicating that the evaluation was not adequate for compensation and pension purposes, and it is also unclear how to interpret the Maryland CNC speech discrimination findings.  The Veteran has not been evaluated for hearing loss since January 2010.  However, he testified that his hearing has worsened since that time, and the April 2017 hearing evaluation appears to be consistent with worsening hearing loss since January 2010.  As such, because the Veteran's bilateral hearing loss may have worsened, another examination must be conducted to ascertain the current severity of his bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his claims being remanded.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician to examine his bilateral knees to be conducted after development in (1) and (2) described above has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must review the Veteran's relevant private and VA post-service treatment records, as well as all relevant lay statements, and then diagnose all current bilateral knee disabilities.  Then, the examiner is asked to provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) any diagnosed bilateral knee conditions (other than bilateral knee quadriceps tendinopathy): (1) began during active service; (2) are related to an incident of service; or (3) in the case of arthritis, began within one year after discharge from active service.  In this regard the examiner is asked to address all medical opinions expressed with regard to the Veteran's bilateral knee conditions, to include opinions provided in January 2011 by Dr. Y., in February 2011 by Dr. S., and in September 2013 and April 2017 by the Veteran's chiropractor.  The examiner should address all post-service diagnoses, as well as any current diagnosis on examination, and their etiological relationship, if any, to service.

ii. If, any only if, it is determined that the Veteran's right knee, but not left knee is directly service-connected: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is proximately due to or the result of his service-connected right knee disability; and (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was aggravated beyond its natural progression by his service-connected right knee disability during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for an examination with an appropriate clinician to assess him for skin disabilities to be conducted after development in (1) and (2) described above has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must review the Veteran's relevant private and VA post-service treatment records, as well as all relevant lay statements, and then diagnose all current skin conditions.  Then, the examiner is asked to provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) any diagnosed skin conditions: (1) began during active service; or (2) are related to an incident of service to include herbicide exposure.  In this regard the examiner is asked to address February 2011 and May 2017 private treatment records with regard to herbicide exposure.  It is insufficient for the examiner to conclude that any diagnosed skin conditions are not directly related to herbicide exposure because they are not on the list of diseases and conditions presumptively related to herbicide exposure.  The examiner should address all post-service diagnoses, as well as any current diagnosis on examination, and their etiological relationship, if any, to service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral hearing loss, and its impact on his daily activities and capacity for work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


